             Case 1:18-cv-02366-PLF Document 9 Filed 11/07/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




ALICIA LORENZO,

                    Plaintiff,
                                                     Case No. 1:18-cv-02366-PLF
        v.
                                                     Judge Paul L. Friedman
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT (“ICE”), ET AL.,

                  Defendants.


JOINT MOTION TO CONTINUE HEARING DATE FOR PLAINTIFF’S MOTION FOR
                 A TEMPORARY RESTRAINING ORDER

       The Parties hereby jointly stipulate, and respectfully request that this Court continue the

hearing date of November 8, 2018, currently set for Plaintiff’s Motion for a Temporary

Restraining Order to accommodate the Parties’ settlement negotiations.

       Good cause exists for this continuance. The Parties are actively engaged in settlement

negotiations and granting the present motion would allow the Parties an opportunity to finalize

settlement negotiations while minimizing the burden on limited judicial resources.

       NOW THEREFORE, the Parties stipulate and request as follows:

       1.      The hearing date for the Motion for a Temporary Restraining Order currently set

               for November 8, 2018 at 2:30 p.m., be continued until a date that is convenient for

               the Court, and at least one week after the current hearing date.

       2.      Ms. Lorenzo shall not be removed prior to the updated hearing date.

       The undersigned have read and hereby agree to comply with and be bound by all of the

 terms and provisions of the foregoing Joint Motion.


                                                 1
         Case 1:18-cv-02366-PLF Document 9 Filed 11/07/18 Page 2 of 2



Dated: November 7, 2018.              Respectfully Submitted,


                                          /s/ Timilin Sanders
                                          Timilin Sanders, DC Bar No. 989110
                                          Aaron Hullman, DC Bar No. 982154
                                          Christopher Brown, DC Bar No. 230444

                                          LATHAM & WATKINS LLP
                                          555 Eleventh Street, NW
                                          Washington DC 20004
                                          (202) 637-2200
                                          timilin.sanders@lw.com
                                          Aaron.Hullman@lw.com
                                          Chris.Brown@lw.com

                                          Attorneys for Plaintiff


                                          JESSIE K. LIU, D.C. Bar #472845
                                          United States Attorney
                                          for the District of Columbia

                                          DANIEL F. VAN HORN, D.C. Bar #924092
                                          Chief, Civil Division
                                          Assistant United States Attorney

                                          By: /s/ Kenneth Adebonojo (with permission)

                                          KENNETH ADEBONOJO
                                          Assistant United States Attorney
                                          Judiciary Center Building
                                          555 4th Street, N.W. Civil Division
                                          Washington, D.C. 20530
                                          Telephone: (202) 252-2562

                                          Attorneys for Defendants




                                      2
